45C001-2012-CT-001173 Filed: 12/2/2020 10:37 Al
Cle:

Lake Circuit Court Lake County, India

STATE OF INDIANA _ ) LAKE. COURT
) SS: ROOM NUMBER
COUNTY OF LAKE ) , INDIANA

THOMAS FRANCISKI,
Plaintiff,

vs. Cause No.: 45C01-2012-CT-001173

BEST BUY, BEST BUY CO,
INC., BEST BUY STORES, LP,
MAC EXPRESS TRUCKING
COMPANY, J.B. HUNT
TRANSPORT, INC, J.B.
HUNT, LLC

met el ee Me Te Se mee et eet et”

Defendants.
COMPLAINT FOR DAMAGES AND JURY DEMAND
Comes now Plaintiff, Thomas Franciski, by counsel, Terrence M. Rubino of Rubino,
Ruman, Crosmer & Polen, and for his complaint against the Defendants, Best Buy,
Best Buy, Co, Inc, Best Buy Stores, LP, Mac Express Trucking Company, J.B. Hunt
Transport, Inc., and J.B. Hunt, LLC, states as follow:
1. On December 3, 2018, Plaintiff, Thomas Franciski, invited the Defendants
to his home located at 2608 Birch Avenue, Whiting, IN 46394, to deliver a
dryer he ordered from Best Buy.
2. That at said date and place, the Defendants were negligent and at fault and
created and unsafe condition for Plaintiff, Thomas Franciski,
3. That as a direct and proximate result of the Defendants’ fault and
negligence, the Plaintiff was injured, some of which may be permanent,

incurred medical expenses, economic loss, and was otherwise damaged when
EXHIBIT

iA
he tripped and fell on the straps that were left laying on the floor by the
Defendants.
WHEREFORE, Plaintiff demands judgment against the Defendants in an amount

which will reasonably compensate him for his damages, cost, interest and a other just

we i

TERRENCE M. RUBINO (Atty #6220-45)
RUBINO, RUMAN, CROSMER & POLEN
Attorney for Plaintiff

and proper relief.

 

JURY DEMAND

“Co~

TERRENCE M. RUBINO (Atty #6220-45)
RUBINO, RUMAN, CROSMER & POLEN
275 Joliet Street, Suite 330

Dyer, IN 46311

(219) 322-8222

Attorney for Plaintiff

Plaintiff, by counsel, demands trial by jury.

 

PO! Complaint di
45C01-2012-CT-001173 Filed: 12/2/2020 10:37 Al
Lake Circuit Court ‘ . Lake County, ite

STATE OF INDIANA _ ) LAKE COURT
) SS: ROOM NUMBER_
COUNTY OF LAKE ) , INDIANA

 

THOMAS FRANCISKI,
Plaintit?

Cause No.: .
45C01-2012-CT-001173

vs.

BEST BUY, BEST BUY CO,
INC., BEST BUY STORES, LP,
MAC EXPRESS TRUCKING
COMPANY, J.B. HUNT
TRANSPORT, INC, J.B.
HUNT, LLC

lt i ll

Defendants.

APPEARANCE BY ATTORNEY IN CIVIL CASE

This Appearance Form must be filed on behalf of every party in a civil case.

1. The party on whose behalf this form is being filed is:
Initiating X Responding Intervening ; and

the undersigned attorney and all attorneys listed on this form now appear in this case for
the following parties:

Name of party___ Plaintiff, Thomas Franciski

Address of party (see Question # 6 below if this case involves a protection from abuse
order, a workplace violence restraining order, or a no-contact order)

 

Telephone # of party

 

(List on a continuation page additional parties this attorney represents in this case.)

2. Attorney information for service as required by Trial Rule 5(B)(2)

 

 

Name: Terrence M. Rubino Atty Number: 6220-45
Address: Rubino, Ruman, Crosmer & Polen, 275 Joliet Street, Suite 330, Dyer, IN 46311
Phone: (219) 322-8222 Fax: (219) 322-6675

Email Address: trubino@rubinoruman.com

(List on continuation page additional attorneys appearing for above party)
IMPORTANT: Each attorney specified on this appearance:

(a)

certifies that the contact information listed for him on the Indiana Supreme Court Roll of
Attorneys is current and accurate as of the date this Appearance is filed;

(b) acknowledges that all orders, opinions, and notices in this matter served under Trial Rule

(c)

86(G) will be sent to the attorney at the email address specified by the attorney on the
Roll of Attorneys regardless of the contact information listed above for the attorney; and
understands that he is solely responsible for keeping his Roll of Attorneys contact
information current and accurate, see Ind. Admis. Disc. R. 2(A).

This is a CT case type as defined in administrative Rule 8(B)(3).

 

This case involves child support issues. Yes No_X___ (If yes, supply social
security numbers for all family members on a separately attached document filed as
confidential information on light green paper. Use Form TCM-TR3.1-4.)

This case involves a protection from abuse order, a workplace violence restraining order,
orano-—contactorder. Yes = =No_ X___ (if Yes, the initiating party must provide an
address for the purpose of legal service but that address should not be one that exposes
the whereabouts of a petitioner.) The party shall use the following address for purposes
of legal service:

Attorney’s address

The Attorney General Confidentiality program address

(contact the Attorney General at 1-800-321-1907 or e-mail address is
confidential@atg.in.gov).

Another address (provide)

 

This case involves a petition for involuntary commitment. Yes No_X

If Yes above, provide the following regarding the individual subject to the petition for
involuntary commitment:

a. Name of the individual subject to the petition for involuntary commitment if it is not
already provided in #1 above:

 

b. State of Residence of person subject to petition:
c. At least one of the following pieces of identifying information:

(i) Date of Birth

(ii) Driver’s License Number

 

State where issued Expiration date

(iii) State ID number

 
State where issued Expiration date
(iv) FBI number

(v) Indiana Department of Corrections Number

 

 

(vi) Social Security Number is available and is being provided in an attached
confidential document Yes No

8. There are related cases: Yes No_X___ (If yes, list on continuation page.)

9. Additional information required by local rule:

 

10. There are other party members: Yes No X___ (If yes, list on continuation page.)

11. This form has been served on all other parties and Certificate of Service is attached:
Yes_ No X __

/s/ Terrence M. Rubino

Terrence M. Rubio (6220-45)
Attorney-at-Law

(Attorney information shown above)

2. CONTINUATION PAGE (Additional Attorneys Appearing)

Name: Andrew A. Crosmer Atty Number: 11531-45
Address: Rubino, Ruman, Crosmer & Polen,
275 Joliet Street, Suite 330, Dyer, IN 46311

Phone: (219) 322-8222 Fax: (219) 322-6675

Email Address: acrosmer@rubinoruman.com

Name: Michael E. Polen, Jr. Atty Number: 25052-45
Address: Rubino, Ruman, Crosmer & Polen, 275 Joliet Street, Suite 330, Dyer, IN 46311

Phone: (219) 322-8222 Fax: (219) 322-6675

Email Address: mpolen@rubinoruman.com

 
45C01-2012-CT-001173 Filed: 12/2/2020 10:37 Al

Cler
Lake Circuit Court Lake County, Indiar
STATE OF INDIANA ) IN THE LAKE CIRCUIT/SUPERIOR COURT
)SS:
COUNTY OF LAKE ) SITTING IN , INDIANA
THOMAS FRANCISKI]I,
Plaintiff
-vs- )
) 3 -CT-
BEST BUY, BEST BUY, CO. INC., BEST BUY STORES, ) 49C01-2012-CT-001173
LP, MAC EXPRESS TRUCKING COMPANY, J.B. HUNT _ ) CAUSE NO.:
TRANSPORT, INC., and J. B. HUNT LLC, ) SUMMONS
Defendants )
)
THE STATE OF INDIANA TO THE DEFENDANT:
Best Buy

 

c/o CT Corporation System, registered agent
251 E. Ohio St, Ste 100
Indianapolis, IN 46204

 

You have been sued by the person(s) identified as “Plaintiff” in the Court stated above.

The nature of the suit against you is stated in the COMPLAINT which is attached to this SUMMONS, It also states the demand
which the Plaintiff has made against you.

You must either personally or by your attorney file your written answer to the COMPLAINT with the Clerk within twenty (20)
days commencing the day after this SUMMONS and the COMPLAINT were personally served upon you or your agent or left for you by
the Sheriff or other process server.

In the event the SUMMONS and COMPLAINT were left for you and you then receive by first class mail (not certified) a copy
of the SUMMONS alone, this mailing is merely a confirmation that the SUMMONS and COMPLAINT were previously left for you. You
should not consider the date on which you receive the mailed SUMMONS as the commencement date for the time period allowed for
your answer, Rather, the time period allowed for your written answer commences on the date when the SUMMONS and COMPLAINT
were first personally served upon you or your agent or left for you by the Sheriff or other process server.

However, if you or your agent first received the SUMMONS and the COMPLAINT by certified mail, you have twenty-three
(23) days from the date of receipt to file your written answer with the Clerk.

If you fail to answer the COMPLAINT of the Plaintiff within the times prescribed herein, judgment will be entered against you
for what the Plaintiff has demanded.

If you have a claim against the Plaintiff arising from the same transaction or occurrence, you may be required to assert such
claim in writing together with your written answer.

The following manner of service is hereby designated: CERTIFIED MAIL
. 12/2/2020 Lanpor Atredende
Attorney for Plaintiff: Terrence M. Rubino Date: tos

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS

 

Ind. Atty. No.: 6220-45

Rubino, Ruman, Crosmer & Polen By:

275 Joliet Street, Suite 330 Deputy Clerk KP
Dyer, IN 46311

Tel. No.: 219/322-8222

PREPARATION DATA:

All Summons are to be prepared in triplicate with the original of each to be placed in the Court file with two copies available for service.
If service is by certified mail a properly addressed envelope shall be provided for each Defendant.

Certified mail labels and return receipts must also be fumished for each mailing and the cause number must appear on each retum receipt, which shall be retbqts
Count. (Form: CS 1/97)

   

pSdidress of the
CLERK'S CERTIFICATE OF MAILING

I hereby certify that on the day of - 20__. I mailed a copy of this SUMMONS and a copy of
the COMPLAINT to the Defendant. . by mail. requesting a retum

receipt, at the address furnished by the Plaintiff.

 

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS
Dated? OO By:

 

Deputy Clerk

RETURN ON SERVICE OF SUMMONS BY MAIL

I hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT mailed to Defendant was accepted by the Defendant on the
day of -20__

I hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT was returned not accepted on the day of .20__

 

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS -

Dated:__ Cs 20 By:

 

Deputy Clerk
RETURN OF SERVICE OF SUMMONS BY SHERIFF

I hereby certify that I have served the within SUMMONS:

1. By delivering on . 20__. acopy of this SUMMONS, a copy of the COMPLAINT
and all other materials filed the same date to each of the within named person(s).
2. By leavingon__ «20, for each of the within named person(s)

a copy of the SUMMONS, a copy of the
COMPLAINT and all other materials filed the same date at the respective dwelling house or usual place of abode of
in . Indiana, with a person of suitable age and discretion residing within,

whose usual duties or activities include prompt communication of such information to the person served, or by otherwise leaving
such process thereat, and by mailing a copy of the SUMMONS without the COMPLAINT to the said named person(s) at the
address listed herein.

3. This SUMMONS cametohandthisdate,_ 200, Thee within named

was not found in my bailiwick this date. .20_
ALL DONE IN LAKE COUNTY, INDIANA.

 

SHERIFF OF LAKE COUNTY. INDIANA

By:

 

SERVICE ACKNOWLEDGED

A copy of the within SUMMONS, a copy of the COMPLAINT and all materials filed the same
dated attached thereto were received by me at in
Indiana, on this date, . 20__

 

Signature of Defendant
45C01-2012-CT-001173 Filed: 12/2/2020 10:37 Al

Cl
Lake Circuit Court Lake County, Indiar
STATE OF INDIANA ) IN THE LAKE CIRCUIT/SUPERIOR COURT
) SS:
COUNTY OF LAKE ) SITTING IN , INDIANA

THOMAS FRANCISKI,
Plaintiff
-VS5-
BEST BUY, BEST BUY, CO. INC., BEST BUY STORES, pple O NAOT OOT TES
LP, MAC EXPRESS TRUCKING COMPANY, J.B. HUNT
TRANSPORT, INC., and J. B. HUNT LLC,
Defendants

CAUSE NO.:
SUMMONS

ee ee ee ee

THE STATE OF INDIANA TO THE DEFENDANT:
Best Buy Co, Inc.

clo CT Corporation System, registered agent
251 E. Ohio St, Ste 100
Indianapolis, IN 46204

You have been sued by the person(s) identified as “Plaintiff” in the Court stated above.

The nature of the suit against you is stated in the COMPLAINT which is attached to this SUMMONS. It also states the demand
which the Plaintiff has made against you.

You must either personally or by your attorney file your written answer to the COMPLAINT with the Clerk within twenty (20)
days commencing the day after this SUMMONS and the COMPLAINT were personally served upon you or your agent or left for you by
the Sheriff or other process server.

In the event the SUMMONS and COMPLAINT were left for you and you then receive by first class mail (not certified) a copy
of the SUMMONS alone, this mailing is merely a confirmation that the SUMMONS and COMPLAINT were previously left for you. You
should not consider the date on which you receive the mailed SUMMONS as the commencement date for the time period allowed for
your answer. Rather, the time period allowed for your written answer commences on the date when the SUMMONS and COMPLAINT
were first personally served upon you or your agent or left for you by the Sheriff or other process server.

However, if you or your agent first received the SUMMONS and the COMPLAINT by certified mail, you have twenty-three
(23) days from the date of receipt to file your written answer with the Clerk.

If you fail to answer the COMPLAINT of the Plaintiff within the times prescribed herein, judgment will be entered against you
for what the Plaintiff has demanded.

If you have a claim against the Plaintiff arising from the same transaction or occurrence, you may be required to assert such
claim in writing together with your written answer.

The following manner of service is hereby designated: CERTIFIED MAIL

12/2/2020
Attorney for Plaintiff: Terrence M. Rubino Date: a

Ind. Atty. No.: 6220-45 CLERK OF THE LAKE CIRCUIT AND S$ IOR COURTS

  
  
  

Rubino, Ruman, Crosmer & Polen By: KP
275 Joliet Street, Suite 330 Deputy Clerk
Dyer, IN 46311

Tel. No.: 219/322-8222

PREPARATION DATA:
All Summons are to be prepared in triplicate with the original of each to be placed in the Court file with two copies available for service.
If service is by certified mail a properly addressed envelope shall be provided for each Defendant.

Certified mail labels and return receipts must also be furnished for each mailing and the cause number must appear on each return receipt. whi al iey ya patie Clerk at the address of the
Court. (Form: CS 1/97)
CLERK'S CERTIFICATE OF MAILING

I hereby certify that on the day of . 20__. | mailed a copy of this SUMMONS and a copy of
the COMPLAINT to the Defendant, . by mail, requesting a retum
receipt, at the address furnished by the Plaintiff.

 

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS
Dated: C(ié‘C By:

 

Deputy Clerk

RETURN ON SERVICE OF SUMMONS BY MAIL

[hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT mailed to Defendant was accepted by the Defendant on the
day of .20__.

 

I hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT was returned not accepted on the day of »20__

 

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS
Dated: . 20 By:

 

Deputy Clerk
RETURN OF SERVICE OF SUMMONS BY SHERIFF

Thereby certify that [ have served the within SUMMONS:

l. By delivering on . 20__. a copy of this SUMMONS, a copy of the COMPLAINT
and all other materials filed the same date to cach of the within named person(s).
2. By leavingom__ «20. for each of the within named person(s)

acopy of the SUMMONS, a copy of the
COMPLAINT and all other materials filed the same date at the respective dwelling house or usual place of abode of
in . Indiana, with a person of suitable age and discretion residing within.
whose usual duties or activities include prompt communication of such information to the person served. or by otherwise leaving
such process thereat, and by mailing a copy of the SUMMONS without the COMPLAINT to the said named person(s) at the
address listed herein.
3. This SUMMONS came to hand this date, 20_.. The within named
was not found in my bailiwick this date, .20_.
ALL DONE IN LAKE COUNTY, INDIANA.

 

SHERIFF OF LAKE COUNTY. INDIANA

 

 

By:
SERVICE ACKNOWLEDGED
A copy of the within SUMMONS, a copy of the COMPLAINT and all materials filed the same
dated attached thereto were received by me at in
Indiana, on this date, . 20__

 

Signature of Defendant
45C01-2012-CT-001173 Filed: 12/2/2020 10:37 AN

Cler|
Lake Circuit Court Lake County, Indian
STATE OF INDIANA ) IN THE LAKE CIRCUIT/SUPERIOR COURT
) SS:
COUNTY OF LAKE ) SITTING IN , INDIANA
THOMAS FRANCISKI,
Plaintiff
-VS- )
)
BEST BUY, BEST BUY, CO. INC., BEST BUY STORES, ) 45C01-2012-CT-001173
LP, MAC EXPRESS TRUCKING COMPANY,J.B. HUNT ) CAUSENO:: :
TRANSPORT, INC., and J. B. HUNT LLC, ) SUMMONS
Defendants )
)

THE STATE OF INDIANA TO THE DEFENDANT:
Best Buy Stores, LP

 

c/o CT Corporation System, registered agent
150 West Market Street, Suite 800
Indianapolis, IN 46204

 

You have been sued by the person(s) identified as Plaintiff’ in the Court stated above.

The nature of the suit against you is stated in the COMPLAINT which is attached to this SUMMONS. It also states the demand
which the Plaintiff has made against you.

You must either personally or by your attorney file your written answer to the COMPLAINT with the Clerk within twenty (20)
days commencing the day after this SUMMONS and the COMPLAINT were personally served upon you or your agent or left for you by
the Sheriff or other process server.

In the event the SUMMONS and COMPLAINT were left for you and you then receive by first class-mail (not certified) a copy
of the SUMMONS alone, this mailing is merely a confirmation that the SUMMONS and COMPLAINT were previously left for you. You
should not consider the date on which you receive the mailed SUMMONS as the commencement date for the time period allowed for
your answer. Rather, the time period allowed for your written answer commences on the date when the SUMMONS and COMPLAINT
were first personally served upon you or your agent or left for you by the Sheriff or other process server.

However, if you or your agent first received the SUMMONS and the COMPLAINT by certified mail, you have twenty-three
(23) days from the date of receipt to file your written answer with the Clerk.

If you fail to answer the COMPLAINT of the Plaintiff within the times prescribed herein, judgment will be entered against you
for what the Plaintiff has demanded,

If you have a claim against the Plaintiff arising from the same transaction or occurrence, you may be required to assert such
claim in writing together with your written answer.

The following manner of service is hereby designated: CERTIFIED MAIL

12/2/2020 eenge
Attorney for Plaintiff: Terrence M. Rubino Date:

CLERK OF THE Lae CIRCUIT AND SUPERIOR COURTS

 

Ind. Atty. No.: 6220-45

Rubino, Ruman, Crosmer & Polen By: KP
275 Joliet Street, Suite 330 Deputy Clerk
Dyer, IN 46311

Tel. No.:; 219/322-8222

PREPARATION DATA:

All Summons are to be prepared in triplicate with the original of each to be placed in the Court file with two copies available for service.

If service is by certified mail a properly addressed envelope shall be provided for each Defendant. ,
Certified mail labels and return receipts must also be furnished for each mailing and the cause number must appear on each return receipt. which sha
Court, (Form: CS 1/97)

   

aes MARY NAS ec at the address of the
CLERK'S CERTIFICATE OF MAILING
I hereby certify that on the day of . 20__. I mailed a copy of this SUMMONS and a copy of

the COMPLAINT to the Defendant. . by mail, requesting a return
receipt, at the address furnished by the Plaintiff.

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS
Dated: . 20. By:

 

Deputy Clerk

RETURN ON SERVICE OF SUMMONS BY MAIL

I hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT mailed to Defendant was accepted by the Defendant on the
day of -20__

 

[hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT was returned not accepted on the day of

 

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS
Dated: .20 By:

 

Deputy Clerk
RETURN OF SERVICE OF SUMMONS BY SHERIFF

I hereby certify that I have served the within SUMMONS:

I. By delivering on . 20__. a copy of this SUMMONS. a copy ob the COMPLAINT
and all other materials filed the same date to each of the within “ve person(s). .
2 By leaving on 0_.. for each of the within named person(s)

a copy of the SUMMONS. a copy of the
COMPLAINT and all other materials filed the same date at the respective dwelling house or usual place of abode of
in . Indiana, with a person of suitable age and discretion residing within.
whose usual duties or activities include prompt communication of such information to the person served, or by otherwise leaving
such process thereat, and by mailing a copy of the SUMMONS without the COMPLAINT to the said named person(s) at the
address listed herein.
3. This SUMMONS came to hand this date, 20__. The within named
was not found in my bailiwick this date, . 20
ALL DONE IN LAKE COUNTY, INDIANA.

 

SHERIFF OF LAKE COUNTY. INDIANA

 

 

By:
SERVICE ACKNOWLEDGED
A copy of the within SUMMONS. a copy of the COMPLAINT and all materials filed the same
dated attached thereto were received by me at in
Indiana, on this date. . 20

 

Signature of Defendant
45C01-2012-CT-001173 Filed: 12/2/2020 10:37 AK

c
Lake Circuit Court Lake County, baton
STATE OF INDIANA ) IN THE LAKE CIRCUIT/SUPERIOR COURT
) SS:
COUNTY OF LAKE ) SITTING IN ,» INDIANA
THOMAS FRANCISKI,
Plaintiff
-VS- )
) 45C01-2012-CT-001173
BEST BUY, BEST BUY, CO. INC., BEST BUY STORES, ) ‘
LP, MAC EXPRESS TRUCKING COMPANY, J.B. HUNT  ) CAUSE NO.:
TRANSPORT, INC., and J. B. HUNT LLC, ) SUMMONS
Defendants )
)

THE STATE OF INDIANA TO THE DEFENDANT:
Mac Express Trucking Company

 

c/o Mario McIntosh, registered agent
650 W. Grand Ave, Ste. 301
Elmhurt, IL 60126

You have been sued by the person(s) identified as “Plaintiff” in the Court stated above.

The nature of the suit against you is stated in the COMPLAINT which is attached to this SUMMONS. It also states the demand
which the Plaintiff has made against you.

You must either personally or by your attorney file your written answer to the COMPLAINT with the Clerk within twenty (20)
days commencing the day after this SUMMONS and the COMPLAINT were personally served upon you or your agent or left for you by
the Sheriff or other process server.

In the event the SUMMONS and COMPLAINT were left for you and you then receive by first class mail (not certified) a copy
of the SUMMONS alone, this mailing is merely a confirmation that the SUMMONS and COMPLAINT were previously left for you. You
should not consider the date on which you receive the mailed SUMMONS as the commencement date for the time period allowed for
your answer. Rather, the time period allowed for your written answer commences on the date when the SUMMONS and COMPLAINT
were first personally served upon you or your agent or left for you by the Sheriff or other process server.

However, if you or your agent first received the SUMMONS and the COMPLAINT by certified mail. you have twenty-three
(23) days from the date of receipt to file your written answer with the Clerk.

If you fail to answer the COMPLAINT of the Plaintiff within the times prescribed herein, judgment will be entered against you
for what the Plaintiff has demanded.

If you have a claim against the Plaintiff arising from the same transaction or occurrence, you may be required to assert such
claim in writing together with your written answer,

The following manner of service is hereby designated: CERTIFIED MAIL ;
12/2/2020 _—

Attorney for Plaintiff: Terrence M. Rubino Date:

 

=

Ind. Atty. No.: 6220-45 CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS

Rubino, Ruman, Crosmer & Polen By: KP
275 Joliet Street, Suite 330 Deputy Clerk
Dyer, IN 46311

Tel. No.: 219/322-8222

PREPARATION DATA:

All Summons are to be prepared in triplicate with the original of each to be placed in the Court file with two copies available for service.
If service is by certified mail a properly addressed envelope shall be provided for each Defendant

Certified mail labels and return receipts must also be furnished for each mailing and the cause number must appear on each return receipt. which shalhaes
Court. (Form: CS 1/97)

   

it the address of the
CLERK'S CERTIFICATE OF MAILING

I hereby certify that on the day of . 20__. I mailed a copy of this SUMMONS and a copy of
the COMPLAINT to the Defendant. . by mail], requesting a return
receipt, at the address furnished by the Plaintiff.

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS

Dated: . 20 By:
Deputy Clerk

RETURN ON SERVICE OF SUMMONS BY MAIL

I hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT mailed to Defendant was accepted by the Defendant on the
day of . 20__

 

I hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT was returned not accepted on the day of . 20__

 

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS
Dated: . 20 By:

 

Deputy Clerk
RETURN OF SERVICE OF SUMMONS BY SHERIFF

I hereby certify that I have served the within SUMMONS:

l. By delivering on CSCS 200. a copy off this SUMMONS. a copy of the COMPLAINT
and all other materials filed the same date to each of the within named person(s).
2. By leaving on . 20__, for cach of the within named person(s)

a copy of the SUMMONS, a copy of the
COMPLAINT and all other materials filed the same date at the respective dwelling house or usual place of abode of
in . Indiana, with a person of suitable age and discretion residing within,
whose usual duties or activities include prompt communication of such information to the person served. or by otherwise leaving
such process thereat, and by mailing a copy of the SUMMONS without the COMPLAINT to the said named person(s) at the
address listed herein.
3. This SUMMONS came to hand this date... 20. The within named
was not found in my bailiwick this date, : . 20_.
ALL DONE IN LAKE COUNTY, INDIANA.

 

SHERIFF OF LAKE COUNTY. INDIANA

By:

 

SERVICE ACKNOWLEDGED

A copy of the within SUMMONS. a copy of the COMPLAINT and all materials filed the same
dated attached thereto were received by me at in
Indiana, on this date. . 20

 

Signature of Defendant
45C01-2012-CT-001173 Filed: 12/2/2020 10:37 AN

Lake Circuit Court Lake County, Indien
STATE OF INDIANA ) IN THE LAKE CIRCUIT/SUPERIOR COURT
) SS:
COUNTY OF LAKE ) SITTING IN , INDIANA
THOMAS FRANCISKI,
Plaintiff
-Vs- )
) 45C01-2012-CT-001173
BEST BUY, BEST BUY, CO. INC., BEST BUY STORES, ) ,
LP, MAC EXPRESS TRUCKING COMPANY,J.B. HUNT ) CAUSENO.:
TRANSPORT, INC., and J.B. HUNT LLC, ) SUMMONS
Defendants )
)

THE STATE OF INDIANA TO THE DEFENDANT:

J. B. Hunt Transportation, Inc.

 

c/o Corporation Service Company, registered agent
135 North Pennsylvania Street, Suite 1610
Indianapolis, IN 46204

You have been sued by the person(s) identified as "Plaintiff in the Court stated above.

The nature of the suit against you is stated in the COMPLAINT which is attached to this SUMMONS. It also states the demand
which the Plaintiff has made against you.

You must either personally or by your attorney file your written answer to the COMPLAINT with the Clerk within twenty (20)
days commencing the day after this SUMMONS and the COMPLAINT were personally served upon you or your agent or left for you by
the Sheriff or other process server.

In the event the SUMMONS and COMPLAINT were left for you and you then receive by first class mail (not certified) a copy
of the SUMMONS alone, this mailing is merely a confirmation that the SUMMONS and COMPLAINT were previously left for you. You
should not consider the date on which you receive the mailed SUMMONS as the commencement date for the time period allowed for
your answer. Rather, the time period allowed for your wrilten answer commences on the date when the SUMMONS and COMPLAINT
were first personally served upon you or your agent or left for you by the Sheriff or other process server.

However, if you or your agent first received the SUMMONS and the COMPLAINT by certified mail, you have twenty-three
(23) days from the date of receipt to file your written answer with the Clerk.

If you fail to answer the COMPLAINT of the Plaintiff within the times prescribed herein, judgment will be entered against you
for what the Plaintiff has demanded.

If you have a claim against the Plaintiff arising from the same transaction or occurrence, you may be required to assert such
claim in writing together with your written answer,

The following manner of service is hereby designated: CERTIFIED MAIL

. . 12/2/2020 |
Attorney for Plaintiff: Terrence M. Rubino Date: a“ _

iid AGEN 6220-45 CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS
Rubino, Ruman, Crosmer & Polen By: KP
275 Joliet Street, Suite 330 Deputy Clerk

Dyer, IN 46311
Tel. No.: 219/322-8222

PREPARATION DATA:

All Summons are to be prepared in triplicate with the original of each to be placed in the Court file with two copies available for service.
If service is by certified mail a properly addressed envelope shall be provided for each Defendant.

Certified mail labels and return receipts must also be furnished for each mailing and the cause number must appear on each return receipt. which shall
Court. (Form: CS 1/97)

      

address of the

: DIAN aig
CLERK'S CERTIFICATE OF MAILING
I hereby certify that on the day of . 20__. | mailed a copy of this SUMMONS and a copy of

the COMPLAINT to the Defendant. . by mail, requesting a retum
receipt, at the address furnished by the Plaintiff.

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS
Dated: . 20__ By:

 

Deputy Clerk

RETURN ON SERVICE OF SUMMONS BY MAIL

I hereby certify that the attached return reccipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT mailed to Defendant was accepted by the Defendant on the
day of .20__ - ‘

 

I hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT was returned not accepted on the day of . 20

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS
Dated: . 20_ By:

 

Deputy Clerk
RETURN OF SERVICE OF SUMMONS BY SHERIFF

I hereby certify that I have served the within SUMMONS:

l. By delivering on . 20__. acopy of this SUMMONS: a copy of the COMPLAINT
and all other materials filed the same date to each of the within named person(s).
2: Byleavingon_ CSC, flor crac ff the within sate person(s)

a copy of the SUMMONS. a copy of the
COMPLAINT and all other materials filed the same date at the respective dwelling house or usual place of abode of
in . Indiana, with a person of suitable age and discretion residing within,

whose usual dutics or activities include prompt communication of such information to the person served, or by otherwise leaving
such process thereat, and by mailing a copy of the SUMMONS without the COMPLAINT to the said named person(s) at the
address listed herein,

3. This SUMMONS came to hand this date, 20__. The within named

_ was not found in my bailiwick this date. ~ 20__
ALL DONE IN LAKE COUNTY, INDIANA.

 

SHERIFF OF LAKE COUNTY. INDIANA

 

 

By:
SERVICE ACKNOWLEDGED
A copy of the within SUMMONS. a copy of the COMPLAINT and all materials filed the same
dated attached thereto were received by me at in
Indiana, on this date, -20_

 

Signature of Defendant
45C01-2012-CT-001173 Filed: 12/2/2020 10:37 AN

Cler|
Lake Circuit Court Lake County, Indian
STATE OF INDIANA ) IN THE LAKE CIRCUIT/SUPERIOR COURT ©
) SS:
COUNTY OF LAKE ) SITTING IN , INDIANA
THOMAS FRANCISKI,
Plaintiff
-VS- )
)
BEST BUY, BEST BUY, CO. INC., BEST BUY STORES, ) 45C01-2012-CT-001173
LP, MAC EXPRESS TRUCKING COMPANY, J.B. HUNT) CAUSE NO.:
TRANSPORT, INC., and J. B. HUNT LLC, ) SUMMONS
Defendants )
)
THE STATE OF INDIANA TO THE DEFENDANT:
J. B Hunt, LLC

 

c/o Thomas C. Vaughan, Jr., registered agent
11300 Cantrell Rd, Ste. 201
Little Rock, AR 72212

You have been sued by the person(s) identified as "Plaintiff’ in the Court stated above.

The nature of the suit against you is stated in the COMPLAINT which is attached to this SUMMONS, It also states the demand
which the Plaintiff has made against you.

You must either personally or by your attorney file your written answer to the COMPLAINT with the Clerk within twenty (20)
days commencing the day after this SUMMONS and the COMPLAINT were personally served upon you or your agent or left for you by
the Sheriff or other process server. ,

In the event the SUMMONS and COMPLAINT were left for you and you then receive by first class mail (not certified) a copy
of the SUMMONS alone, this mailing is merely a confirmation that the SUMMONS and COMPLAINT were previously left for you. You
should not consider the date on which you receive the mailed SUMMONS as the commencement date for the time period allowed for
your answer. Rather, the time period allowed for your written answer commences on the date when the SUMMONS and COMPLAINT
were first personally served upon you or your agent or left for you by the Sheriff or other process server.

However, if you or your agent first received the SUMMONS and the COMPLAINT by certified mail, you have twenty- -three
(23) days from the date of receipt to file your written answer with the Clerk.

If you fail to answer the COMPLAINT of the Plaintiff within the times prescribed herein, judgment will be entered against you
for what the Plaintiff has demanded.

If you have a claim against the Plaintiff arising from the same transaction or occurrence, you may be required to assert such
claim in writing together with your written answer.

The following manner of service is hereby designated: CERTIFIED MAIL

12/2/2020
Attorney for Plaintiff; Terrence M. Rubino Date: Sf HAtiedendy-
. CLERK OF THE LXKE Sear AND SUPERIOR COURTS

 

Ind. Atty. No.: 6220-45

Rubino, Ruman, Crosmer & Polen By: KP
275 Joliet Street, Suite 330 Deputy Clerk
Dyer, IN 46311

Tel, No,: 219/322-8222

PREPARATION DATA:

All Summons are to be prepared in triplicate with the original of each to be placed in the Court file with two copies available for service.
If service is by certified mail a properly addressed envelope shall be provided for each Defendant

Certified mail labels and return receipts must also be furnished for each mailing and the cause number must appear on each return receipt. which s
Court. (Form: CS 1/97)

   

be reyrpable ¢ Cleryeit the address of the
INDIAN
CLERK'S CERTIFICATE OF MAILING
I hereby certify that on the day of . 20__. 1 mailed a copy of this SUMMONS and a copy of

the COMPLAINT to the Defendant. . by mail, requesting a retum
receipt, at the address furnished by the Plaintiff.

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS
Dated:_ CS 2 By:

 

Deputy Clerk

RETURN ON SERVICE OF SUMMONS BY MAIL

[hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT mailed to Defendant was accepted by the Defendant on the
day of .20_.

I hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT was returned not accepted on the day of .20_.

 

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS

Dated: ~20__ By:

 

Deputy Clerk
RETURN OF SERVICE OF SUMMONS BY SHERIFF

Thereby certify that | have served the within SUMMONS:

l. By delivering on .20__. acopy of this SUMMONS. a copy of the COMPLAINT
and all other materials filed the same date to each of the within named person(s).
2. By leaving on . 20__. for each of the within named person(s)

a copy of the SUMMONS. a copy of the
COMPLAINT and all other matcrials filed the same date at the respective dwelling house or usual place of abode of
in . Indiana, with a person of suitable age and discretion residing within,

whose usual duties or activities include prompt communication of such information to the person served. or by otherwise leaving
such process thereat. and by mailing a copy of the SUMMONS without the COMPLAINT to the said named person(s) al the
address listed herein.

3. This SUMMONS came to hand this date. 20__. The within named

was not found in my bailiwick this date. .20_.
ALL DONE IN LAKE COUNTY. INDIANA.

 

SHERIFF OF LAKE COUNTY, INDIANA

 

 

By:
SERVICE ACKNOWLEDGED
A copy of the within SUMMONS. a copy of the COMPLAINT and all materials filed the same
dated attached thereto were received by me at in
Indiana, on this date, . 20_.

 

Signature of Defendant
Filed: 12/21/2020 1:23 PN
Cler}
Lake County, Indian

STATE OF INDIANA _) LAKE CIRCUIT COURT
COUNTY OF LAKE a CROWN POINT, INDIANA
THOMAS FRANCISKI,

Plaintiff,
vs. Cause No.: 45C01-2012-CT-001173

BEST BUY, BEST BUY CO,
INC., BEST BUY STORES, LP,
MAC EXPRESS TRUCKING
COMPANY, J.B. HUNT
TRANSPORT, INC, J.B.
HUNT, LLC

me ee ee eh ee ee ee ee ee ee”

Defendants. ,
MOTION TO DISMISS DEFENDANT, J.B. HUNT, LLC, ONLY

Comes now plaintiff, Thomas Franciski, by counsel, Rubino, Ruman, Crosmer

& Polen, by Terrence M. Rubino, and requests the Court to dismiss Defendant J.B.

Hunt, LLC, only, with prejudice as they are not a proper party defendant. Plaintiffs

Complaint against defendants, Best Buy, Best Buy Co., Best Buy Stores, LP, Mac

Express Trucking Company, and J.B. Hunt Transport, Inc., shall remain in full fies

and effect.

/s/ Terrence M. Rubino
TERRENCE M. RUBINO, #6220-45
Rubino, Ruman, Crosmer & Polen
275 Joliet Street, Suite 330
Dyer, IN 46311
(219) 322-8222

trubino@rubinoruman.com
Attorney for Plaintiff
CERTIFICATE OF SERVICE
I certify that on the 21st day of December, 2020, I electronically filed the above and foregoing
pleading using the Court’s e-filing system, and that service was made upon defendant by depositing
in the United States mail, postage pre-paid.
‘sf Terri J. Laski
Filed: 12/21/2020 2:37 Ph
Cler
Lake County, Indiar

STATE OF INDIANA ) IN THE LAKE CIRCUIT COURT
) SS:

COUNTY OF LAKE ) CAUSE NO. 45C01-2012-CT-001173
THOMAS FRANCISKI, )
)
Plaintiff, )
)
Vv. )
)
BEST BUY, BEST BUY CO., INC., )
BEST BUY STORES, LP, MAC )
EXPRESS TRUCKING COMPANY, )
J.B. HUNT TRANSORT, INC., )
J.B. HUNT, LLC, )
)
Defendants. )

E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE
Party Classification: Initiating Responding_X__Intervening

1. The undersigned attorney and all attorneys listed on this form now appear in this case for the
following party member(s):

DEFENDANTS, Best Buy, Best Buy, Co., Inc., Best Buy Stores, LP
and J.B. Hunt Transport, Inc.

De Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
information as required by Trial Rules 3.1 and 77(B) is as follows:

 

 

 

 

 

 

 

Name: Keith A. Gaston, Esq. Atty. Number: 7069-49

Name: Bruce D. Jones, Esq. Atty. Number: 28624-29

Name: Bradley M. Owen, Esq. Atty. Number: 32711-32 :
Name: Rachel O. Webster, Esq. Atty. Number: 34251-49

Address: Cruser, Mitchell, Novitz, Phone:_(317) 816-0300

Sanchez, Gaston & Zimet, LLP FAX:_ (317) 816-1604

3077 E. 98" Street, Suite 280 E-Mail: kgaston@cmlawfirm.com
Indianapolis, IN 46280 bjones@cmlawfirm.com

 

bowen@cmlawfirm.com
rwebster@cmlawfirm.com

IMPORTANT: Each attorney specified on this appearance:

(a) certifies that the contact information listed for him/her on the Indiana Supreme
Court Roll of Attorneys is current and accurate as of the date of this
Appearance;

{Firm/30001/00102/02856272.DOCX }
(b) acknowledges that all orders, opinions, and notices from the court in this
matter that are served under Trial Rule 86(G) will be sent to the attorney at
the email address(es) specified by the attorney on the Roll of Attorneys
regardless of the contact information listed above for the attorney; and

(c) understands that he/she is solely responsible for keeping his/her Roll of
Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
2(A).

3, This is a CT case type as defined in Administrative Rule 8(B)(3).

4, This case involves child support issues. Yes_No_X |

5. There are other party members: Yes__No_X

6. This case involves support issues. Yes__No_X

qi There are related cases: Yes No_X

8. This form has been served on all other parties. Certificate of Service is attached: Yes_ No_X_
9. Additional information required by local rule:

Respectfully submitted,
CRUSER, MITCHELL, NOVITZ, SANCHEZ,
GASTON & ZIMET, LLP

/s/ Keith A. Gaston, Esq.
Keith A. Gaston, Esq., #7069-49

/s/ Bruce D. Jones, Esq.
Bruce D. Jones, Esq., #28624-29

/s/ Bradley M. Owen, Esq.
Bradley M. Owen, Esq., #32711-32

 

/s/ Rachel O. Webster, Esq.
Rachel O. Webster, Esq., #34251-49

Counsel for Defendants, Best Buy, Best

Buy, Co., Inc., Best Buy Stores, LP and
J.B. Hunt Transport, Inc.

{Firm/30001/00102/02856272.DOCX }
CRUSER, MITCHELL, NOVITZ, SANCHEZ,
GASTON & ZIMET, LLP

3077 E. 98" Street, Suite 280
Indianapolis, IN 46280

(317) 816 0300

(317) 816 1604 (fax)

CERTIFICATE OF SERVICE

I certify that on December 21, 2020, I electronically filed the foregoing document using
the Indiana E-Filing System (IEFS).

I also certify that on December 21, 2020, the foregoing document was served upon the
following person via IEFS.

Terrence M. Rubino, Esq.
RUBINOUMAN, CROSSMER & POLEN

275 Joliet Street, Suite 330
Dyer, IN 46311

/s/ Bradley M. Owen, Esq.

{Firm/30001/00102/02856272.DOCX }
mplete items 1, 2, and 3.

nt your name and address on the reverse
that we can return the card to you.

ach this card to the back of the mailplece,
on the front if space permits.

A. Signature
Oo
xX Agent

0 Addressee

 

B. Recelved by (Printed Name)

 

C. Date of Delivery

 

icle Addressed to:

st Boy Stores, LP
1 CT Corporction System
) West Marker st. Sude 800
AanaPels, TV Ybdoy

QUANT ACA

9590 9402 5663 9308 2218 54

D. Is delivery address different from item 17 1 Yes
If YES, enter delivery address below: OO No

 

 

 

 

icla Number (Transfer fram service label)

‘018 1430 QO00 4143 b4e?

oo

. Service Type
SL Adult Signature D Registered Mail™
Lil Certified Mall® : ry
C1 Certified Mail Restricted Delivery O Return Receipt for /
O Collect on Dalivery Merchandise

 

i Mail Restricted Delivery Restricted Delivery

 

 

wm 3811, July 2015 PSN 7530-02-000-9053

D Priority Mail Express®
O Adult Signature Restricted Delivery Do Fapteed Mail Restricted

O Collect on Delivery Restricted Delivery © Signature Confirmation™
1 Mail O Signature Confirmation

Domestic Return Receipt ;

Filed: 12/22/2020 11:30 Ah
Cler!
' Lake County, Indian
12/22/2020

Filed: 12/22/2020 11:30 Ah

USPS.com®- USPS Tracking® Results Clerl

~ Lake County, Indian

ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL...

USPS Tracking’

Track Another Package +

Tracking Number: 70180360000053894738

FAQs >

Remove *

Your item was delivered to an individual at the address at 12:43 pm on December 7, 2020 in

ELMHURST, IL 60126.

Y Delivered

December 7, 2020 at 12:43 pm
Delivered, Left with Individual
ELMHURST, IL 60126

Get Updates v

 

Text & Email Updates

aN hath ohare ee seiieht

® Complete items 1, 2, and 3.

B@ Print your name and address on the reverse
so that we can return the card to you.

B Attach this card to the back of the mailpiece,
or on the front if space permits.

yoeqpae

COMPLETE THIS SECTION ON DELIVERY

 

DO Agent
OO Addressee
C. Date of Delivery

 

VW Sg

 

 

 

Tracking History

 

Product Information

 

1. Article Addressed to:

Mca Express Frucling

Clo Mario Metntech
650 Wd). Grarc\ Ave, Sie X\
E\mhorst, TL 601A

UMM ACTA IT TA

9590 9402 5663 9308 2218 30

D. Is delivery address different from item 1? 0 Yes
If YES, enter delivery address below: O No

 

 

 

 

2. Articla Number (Transfer from service label)

7018 O360 OO00 5389 4738

3. Service Type O Priority Mail Express®

‘BF Adult Signature O Registered Mail™

O Adult Signature Restricted Delivery 7 Registered Mail Restricted
Certified Mail® ' Delivery

OD Certified Mail Restricted Delivery O Return Recelpt for

O Collect on Delivery Merchandise

 

O Collect on Delivery Restricted Delivery O) Signature Confirmation™
*" Tal O Signature Confirmation

“fall \
iat Restricted Delivery Rastricted Delivery

 

PS Form 3811, July 2015 PSN 7530-02-000-9053

Domestic Return Receipt -

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

-_ _- -
moplete items 1, 2, and 3,

nt your name and address on the reverse
that we can return the card to you.

ach this card to the back of the mailpiece,
on the front if space permits.

 

 

A. Signature

Me "y O Agent
X oe. Bet 1] Addressee
B, Received by (Printed Name) C. Date of Delivery

 

icle Addressed to:
5. Ronit Transpartcatcy) Tre
» Corporation Sice Co

5 Noctyy ence Nein St. Se lb

chanapelis ; IN 46 20y

D, Is delivery address different from item 1? _O Yes
If YES, enter delivery address below: [J No

 

 

 

POMC AANA

9590 9402 5663 9308 2217 55

 

3. Service Type O Priority Mail Express®

42’ Adult Signature C1 Registered Mail"

O Adult Signature Restricted Dalivery O Registered Mail Restricted
SCertified Mall® Delivery

J Certified Mail Restricted Delivery D Return Recelpt for

O Collect on Delivery Merchandise

 

icle Number (Transfer from service label)

Cl Collect on Delivery Restricted Delivery O Signature Confirmation™
a “ D Signature Confirmation

2018 O3b0 D000 5389 4745. da Renita Ose Resticted Delivery

 

1m 3811, July 2015 PSN 7530-02-000-9053

Domestic Return Recelpt -

Filed: 12/22/2020 11:30 Al
Cler
Lake County, Indiar
STATE OF INDIANA ) LAKE CIRCUIT COURT:
) SS: .
COUNTY OF LAKE ) CROWN POINT, INDIANA

THOMAS FRANCISKI,
Plaintiff,

vs. Cause No.: 45C01-2012-CT-001173

INC., BEST BUY STORES, LP,
MAC EXPRESS TRUCKING
COMPANY, J.B. HUNT
TRANSPORT, INC, J.B.
HUNT, LLC

Filed in Open Court
December 23, 2020

LAKE CIRCUIT COURT
MM

)
)
)
)
)
)
BEST BUY, BEST BUY CO, )
)
)
)
)
)
)
Defendants. )
DISMISSAL ORDER
THIS CAUSE COMING ON TO BE HEARD pursuant to the Plaintiff's Motion to Dismiss
Defendant, J.B. Hunt, LLC, Only, with prejudice, and without costs, the Complaint of the Plaintiff,
Thomas Franciski, against said Defendant due notice having been given and the Court being first fully
advised of the premises;
IT IS HEREBY ORDERED:
The Complaint of the Plaintiff, THOMAS FRANCISKI, against the Defendant, J.B. HUNT,
LLC, is hereby dismissed with prejudice only . Plaintiff's Complaint shall remain in full force and effect
as to the Defendants, Best Buy, Best Buy Co, Inc., Best Buy Stores, LP, Mac Express Trucking Company
and J.B. Hunt Transport, Inc.
DATE; December 23, 2020 ENTERED:

Vfeese (Duc
: CM

JUDGE
Filed: 1/19/2021 1:14 PI
Cler
Lake County, Indiar

STATE OF INDIANA ) IN THE LAKE CIRCUIT COURT
) SS:
COUNTY OF LAKE ) CAUSE NO. 45C01-2012-CT-001173

THOMAS FRANCISKI],
Plaintiff,
V.

BEST BUY, BEST BUY CO., INC.,
BEST BUY STORES, LP, MAC
EXPRESS TRUCKING COMPANY,
J.B. HUNT TRANSORT, INC.,

J.B. HUNT, LLC,

Defendants,

Sm eh Ne ee ee ee ee Se! ee ee ee” ee”

DEFENDANTS BEST BUY, BEST BUY CO., INC., BEST BUY STORES, LP, AND J.B.
HUNT TRANSPORT, INC.’S ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT FOR DAMAGES

Defendants, Best Buy, Best Buy Co., Inc., Best Buy Stores, LP, and J.B. Hunt Transport,
Inc. (hereinafter referred to collectively as “Defendants”), by counsel, for their answer and
affirmative defenses to Plaintiff's Complaint for Damages, state as follows:

1. On December 3, 2018, Plaintiff, Thomas Franciski, invited the Defendants to his
home located at 2608 Birch Avenue, Whiting, IN 46394, to deliver a dryer he ordered from Best
Buy.

ANSWER: Defendants deny the material allegations of rhetorical paragraph 1 of
Plaintiffs Complaint for Damages. To the extent further response is contemplated,
Defendants deny any liability to the Plaintiff for the incident, injuries and damages alleged
in Plaintiff's Complaint for Damages.

2. That at said date and place, the Defendants were negligent and at fault and created
and [sic] unsafe condition for Plaintiff, Thomas Franciski.

ANSWER: Defendants deny the material allegations of rhetorical paragraph 2 of

Plaintiff's Complaint for Damages and further deny any liability to Plaintiff for the incident,
injuries and damages alleged in Plaintiffs Complaint for Damages. :

{Firm/30001/00102/02847472.DOCX }
3: That as a direct and proximate result of the Defendants’ fault and negligence, the
| Plaintiff was injured, some of which may be permanent, incurred medical expenses, economic
loss, and was otherwise damaged when he tripped and fell on the straps that were left laying on ~
the floor by the Defendants.

ANSWER: Defendants deny the material allegations of rhetorical paragraph 3 of
Plaintiff's Complaint for Damages and further deny any liability to Plaintiff for the incident,
injuries and damages alleged in Plaintiff's Complaint for Damages.

WHEREFORE, Defendants, Best Buy, Best Buy Co., Inc., Best Buy Stores, LP, and J.B.
Hunt Transport, Inc., by counsel, respectfully request that the Court enter judgment in their favor
and against the Plaintiff on all claims, counts, and causes of action of Plaintiff against Defendants
in Plaintiff's Complaint for Damages, for their costs in this action, and for all other relief just and
proper in the premises.

AFFIRMATIVE DEFENSES

Defendants, Best Buy, Best Buy Co., Inc., Best Buy Stores, LP, and J.B. Hunt Transport,
Inc., by counsel, for their affirmative defenses to Plaintiff's Complaint for Damages in this cause
of action, state as follows:

l. Any paragraph not specifically admitted or denied herein is hereby denied.

2. Plaintiff may have been guilty of comparative fault which fault may serve to bar or
reduce any recovery by Plaintiff for the damages alleged herein.

3. Plaintiff may have failed to mitigate his damages, if any.

4. Plaintiff may have already been compensated for his damages by other sources and

Defendants would be entitled to credit or set of for any such sums in accordance with the Indiana

Collateral Source Rule.

{Firm/30001/00102/02847472.DOCX } 2
>. Defendants reserve the right to supplement these affirmative defenses as discovery
and investigation continue.

WHEREFORE, Defendants, Best Buy, Best Buy Co., Inc., Best Buy Stores, LP, and J.B.
Hunt Transport, Inc., by counsel, respectfully request that the Court enter judgment in their favor
and against the Plaintiff on all claims, counts and allegations of Plaintiff against Defendants in
Plaintiff's Complaint for Damages, for their costs in this action, and for all other relief just and
proper in the premises.

REQUEST FOR TRIAL BY JURY

Defendants, Best Buy, Best Buy Co., Inc., Best Buy Stores, LP, and J.B. Hunt Transport,
Inc., by counsel, pursuant to Rule 38(B) of the Indiana Rules of Trial Procedure, hereby
respectfully request a trial by jury as to all issues triable by jury.

Respectfully submitted,

‘CRUSER, MITCHELL, NOVITZ, SANCHEZ,
GASTON & ZIMET, LLP

/s/ Keith A. Gaston, Esq.

Keith A. Gaston, Esq., #7069-49
Bruce D. Jones, Esq., #28624-29
Bradley M. Owen, Esq., #32711-32
Rachel O. Webster, Esq., #34251-49

Counsel for Defendants, Best Buy, Best Buy Co.,
Inc., Best Buy Stores, LP, and J.B. Hunt Transport,
Ine.

3077 E. 98" Street, Suite 280
Indianapolis, IN 46280

(317) 816-0300

(317) 816-1604 (fax)

{Firm/30001/00102/02847472.DOCX } 3
CERTIFICATE OF SERVICE

I certify that on January 19, 2021, I electronically filed the foregoing document using the
Indiana E-Filing System (IEFS).

I also certify that on January 19, 2021, the foregoing document was served upon the
following person via IEFS.

Terrence M. Rubino, Esq.
RUBINO, RUMAN, CROSMER & POLEN

275 Joliet Street, Suite 330
Dyer, IN 46311

/s/ Keith A. Gaston, Esq.

{Firm/30001/00102/02847472.DOCX } 4
Filed: 1/20/2021 2:52 Pl
Cler
Lake County, Indiar

STATE OF INDIANA ) IN THE LAKE CIRCUIT COURT

) SS:

COUNTY OF LAKE ) CAUSE NO. 45C01-2012-CT-001173
THOMAS FRANCISKI, )
)
Plaintiff, )
)
Vv. )
)
BEST BUY, BEST BUY CO., INC., )
BEST BUY STORES, LP, MAC )
EXPRESS TRUCKING COMPANY, )
J.B. HUNT TRANSORT, INC., )
)
Defendants. )

JOINT STIPULATION OF DISMISSAL
AS TO DEFENDANT BEST BUY, ONLY

Plaintiff, Thomas Franciski, by counsel, and Defeadawty, Best Buy Co., Inc., Best Buy
Stores, LP, and J.B. Hunt Transport, Inc., by their respective counsel, hereby agree and stipulate
to dismiss all claims of Plaintiff against Defendant Best Buy, only, without prejudice, and with
all parties bearing their own costs. All other claims shall remain pending.

Respectfully submitted by:

 

 

/s/ Bradley M. Owen, Esa. /s/ Terrence M. Rubino, Esq.

Keith A. Gaston, Esq. Terrence M. Rubino, Esq.

Bruce D. Jones, Esq. RUBINOUMAN, CROSSMER & POLEN
Bradley M. Owen, Esq. 275 Joliet Street, Suite 330

Rachel O. Webster, Esq. Dyer, IN46311

Counsel for Defendants, Best Buy Co., Inc., Counsel for Plaintiff, Thomas Franciski
Best Buy Stores, LP and J.B. Hunt Transport,
Ine.

{Firm/30001/00102/02888602.DOCX }
Filed: 1/20/2021 2:52 P
Cle
Lake County, India

STATE OF INDIANA ) IN THE LAKE CIRCUIT COURT
) SS:

COUNTY OF LAKE ) CAUSE NO. 45C01-2012-CT-001173
THOMAS FRANCISKI, )
)
Plaintiff, )
. )
Vv. )
)
BEST BUY, BEST BUY CO., INC., )
BEST BUY STORES, LP, MAC )
EXPRESS TRUCKING COMPANY, )
J.B. HUNT TRANSORT, INC., )
)
Defendants. )

ORDER GRANTING DISMISSAL WITHOUT PREJUDICE

Plaintiff, Thomas Franciski, by counsel, and Defendants, Best Buy Co., Inc., Best Buy
Stores, LP, and J.B. Hunt Transport, Inc., by their respective counsel, having filed their joint
stipulation of dismissal, and the Court having reviewed the same, hereby APPROVES the joint
stipulation.

IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that Plaintiffs claims
in the above-referenced cause of action as to Defendant Best Buy, only, are hereby dismissed,
without prejudice, and with all parties bearing their own costs. All other claims shall remain

pending.

Dated:

 

JUDGE, Lake Circuit Court
COPIES TO:

All Counsel via LEFS

{Firm/30001/00102/02888633.DOC }
